DETAILED ACTION
Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 54, 56 and 58 are objected to because of the following informalities:  
In regard to claim 54, the phrase “as room temperature” in line 2 should be replaced with --at room temperature--
In regard to claim 56, the phrase “as room temperature” in line 2 should be replaced with --at room temperature--
In regard to claim 58, the recitation of “a flavor materials” in line 4 is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 10, 16, 18, 24, 26, 28, 32, 36, 48, 52 ,54, 56 and 58-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitation of “a plurality of compartments adapted to receive a respective plurality of capsules” is unclear.  The limitation could be interpreted in multiple ways including wherein each of the plurality of compartments receives a plurality of capsules or wherein each of the plurality of compartments each receives one of the plurality of capsules.  For the purpose of examination, the limitation will be interpreted as --a plurality of compartments adapted to each receive one of a respective plurality of capsules--.
In regard to claim 2, the limitation of “a shuffle protocol” in line 3 will be interpreted as --the shuffle protocol-- as the limitation was previously introduced in claim 1.
Claim 32 recites the limitation "said selection data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10, 16, 18, 24, 32, 48, 52, 56 and 58-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Pesant et al. (US 6,712,287; hereinafter “Le Pesant”).
In regard to claims 1, 16, 18, 24, 52 and 56, Le Pesant discloses a system for releasing flavor, the system comprising: a plurality of compartments (spaces in the box structure of device 1 for tanks 6a-6c; 
In regard to claim 2, Le Pesant discloses wherein said controller is configured to extract information pertaining to contents of capsules in said containers, and automatically selecting a shuffle protocol based on said information through the use of a predetermined coding system which is used to adjust the diffusion program.  See col. 3, lines 45-49 and col. 15, line 55 through col. 16, line 7.
In regard to claims 3 and 32, Le Pesant discloses wherein the system further includes a user interface (user interface unit 16) capable of selecting said shuffle protocol or parameters for said shuffle protocol (i.e. “selection data”).  See col. 7, lines 42-46 which discloses that operation of the device is performed “according to established programming chosen by the user at interface 16.”
In regard to claims 4, 6, 8 and 10, as Le Pesant discloses that the control electronics 12 is programmed such that a variable number of dispensers can be operated at one time which can change over the course of time (i.e. variable duration and pauses), it is viewed that Le Pesant discloses wherein the controller is configured for shuffling between dispensing activists with a higher dispensing rate,  
In regard to claim 48, Le Pesant discloses wherein the said dispenser system comprises a blower or a fan (air pump 10).  See col. 6, lines 3-5 and Figure 2.
In regard to claims 58-59, Le Pesant discloses a method of releasing flavor (odor) into an environment comprising loading a plurality of capsules (tanks 6a-6c) into the system according to claim 1, wherein each tank contains a flavor material (odor source) therein, and activating the system to dispense (diffuse) a fluid obtained from the flavor material contained in at least one of the tanks.  Le Pesant discloses that the environment can be selected from “an office, a meeting room, a lounge, a bedroom etc.”  See the above rejection of claim 1 and col. 2, lines 33-35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 26 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Le Pesant in view of Murayama et al. (US 6,282,458; hereinafter “Murayama”).
In regard to claims 26 and 28, Le Pesant is silent in regard to the controller being configured for opening and blocking said at least one fluid channel to establish or prevent fluid communication. 
Murayama discloses a system for controllably releasing aroma-causing agents into an environment comprising a dispenser system comprising at least one fluid channel (between the aroma storing unit 101 and the releasing unit 102) forming fluid communication between a respective compartment (storing unit 101) and an environment (area outside of output vent 108) via a mixing chamber(air flow path between air input vent 109 and air output vent 108 where the agents are “mixed”; see col. 4, line 29).  Murayama discloses wherein a controller 106 is configured for selectively activating the releasing units 102 which then opens and unblocks the fluid channel to establish fluid communication to the mixing channel and environment.  See Figure 1 and col. 3, line 60 through col. 4, line 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dispenser system of Murayama for the dispenser system of Le Pesant for the purpose of providing structure for internally mixing the scents prior to dispersal and enclosing the scents within a fluid pathway and releasing structures.  The dispenser systems of Murayama and Le Pesant are functional equivalents and substitution of one for the other would not result in any new or unexpected results.

Claims 36 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Le Pesant in view of Budman (US 6,338,818).
In regard to claim 36, Le Pesant is silent in regard to a communication system which is capable of communicating with a remote user interface.
Budman discloses an apparatus which allows for the release of different aromas wherein the aroma delivery system 14 of the apparatus can receive signals from a remote user interface for controlling the system.  Thus, the apparatus of Budman includes structure analogous to the claimed “communication system.” See col. 1, lines 26-45 and col. 2, lines 42-65.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the structure for receiving and transmitting remote signals as disclosed by Budman with the system of Le Pesant for the purpose of allowing for remote control of the system. 
In regard to claim 54, Le Pesant is silent in regard to wherein at least one capsule contains a flavor material in a gaseous state at room temperature.
Budman discloses an aroma dispenser which includes aroma release chambers having a solid, liquid or gaseous aroma source.  See col. 4, lines 4-6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one of the aroma release chamber having a gaseous aroma source as disclosed by Budman for one of the tanks of Le Pesant for the purpose of allowing for a gaseous aroma source to be dispensed and without creating any new or unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774